Citation Nr: 0809317	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-06 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the veteran's daughter J. was properly removed as a 
dependent from his improved pension award upon the date of 
her eighteenth birthday.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.


FINDING OF FACT

As of the date of her eighteenth birthday, the veteran's 
daughter J. was attending Pleasant Valley Home School (PVHS) 
in conjunction with North Atlantic Regional High School 
(NARHS) in compliance with the compulsory attendance laws of 
the state of Indiana.


CONCLUSION OF LAW

The veteran's daughter J. was a child for VA compensation and 
pension purposes as of the date of her eighteenth birthday.  
38 U.S.C.A. §§ 101(4)(A), 104(a) (West 2002); 38 C.F.R. 
§ 3.57(a) (2007); Theiss v. Principi, 18 Vet. App. 204 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

In December 2003, the RO sent the veteran a letter notifying 
him that his VA pension benefits would be reduced in May 
2004, on the date of his daughter J.'s eighteenth birthday.  
The veteran responded by letter dated in December 2003 
indicating that while J. turns eighteen in May 2004, she 
remains a high school student until August 31, 2005, and, 
therefore, should continue to be considered a dependent for 
VA compensation purposes.  

Title 38, section 3.57(a)(1) of the United States Code 
(U.S.C.) defines a child as an unmarried individual who: (1) 
is under the age of 18; (2) became permanently incapable of 
self support before reaching the age of 18; or (3) is between 
the ages of 18 and 23 and pursuing a course of instruction at 
an approved educational institution.  See also 38 U.S.C.A. § 
101(4)(A)(ii) (West 2002).  

Since the veteran appeared to be asserting that J. was a 
child under the third category of section 3.57(a), the RO 
requested, and the veteran completed, a VA Form 21-674c, 
Request for Approval of School Attendance.  In April 2004, 
the RO denied the veteran's request on the basis that J. is 
being home schooled.  In denying the veteran's request the RO 
relied upon VAOPGCPREC 3-98 (March 19, 1998), and 38 C.F.R. § 
3.57(a)(1)(iii) (2004).  The referenced General Counsel 
opinion and regulation included language indicating that home 
school programs were not approved educational institutions 
within the meaning of 38 U.S.C.A. § 104 (West 2002).  The 
Court invalidated both the referenced General Counsel opinion 
and the portion of the regulation at 38 C.F.R. § 
3.57(a)(1)(iii) indicating that home school programs were not 
approved educational institutions in Theiss v. Principi, 18 
Vet. App. 204, 212, 214 (2004).  

Subsequently, effective March 16, 2007, VA revised 38 C.F.R. 
§ 3.57(a)(1)(iii) to include home school programs in the 
definition of approved "educational institution," provided 
that the home schools operate in compliance with the 
compulsory attendance laws of the State in which they are 
located, whether treated as private schools or home schools 
under State law.  

As of her eighteenth birthday J. was home schooled at 
Pleasant Valley Home School (PVHS) in conjunction with the 
North Atlantic Regional High School (NARHS) in Lewiston, 
Maine.  According to NARHS's website, it awards high school 
diplomas to enrolled students who fulfill its graduation 
requirements, whether in-person or through an approved home 
school program.  Regardless, the Board observes that 
38 C.F.R. § 3.57(a)(1)(iii) is not concerned with the diploma 
or diploma-equivalent granting institution for home 
schoolers; rather, the issue is whether a home school is 
operating in compliance with the compulsory attendance laws 
of the State in which it is located.  In the present case, J. 
was attending a home school program, namely, PVHS, in 
Indiana.  Thus, the only issue for the Board's consideration 
is whether the veteran's home school program was operating in 
compliance with the compulsory attendance laws of the State 
of Indiana.  

Indiana law does not specifically refer to "home 
schooling."  Rather, the law states that every child between 
the ages of seven and 16 years shall attend either a public 
school or "another school taught in the English language" 
which provides the child with instruction equivalent to that 
given in public schools.  See Indiana Code § 20-33-2-4, 20-
33-2-6, 20-33-2-28 (2007).

The veteran indicated on his April 2004 VA Form 21-674c that 
J. was enrolled full-time in a high school or college course 
and that she was seeking a high school education.  The Board 
is satisfied that these statements reflect that J. was in 
compliance with Indiana's compulsory attendance laws.  The 
Board observes that there is no evidence to suggest 
noncompliance in the current record and there is no reason to 
doubt the veteran's statement that J. was in compliance with 
the laws of Indiana.  

Under such circumstances, the Board therefore finds that upon 
the date of her eighteenth birthday J. was attending an 
approved educational institution.  As such, removal of J. as 
a dependent from the veteran's improved pension award was 
improper.  The veteran's claim is granted.






	(CONTINUED ON NEXT PAGE)

ORDER

The removal of the veteran's daughter J. as a dependent from 
his improved pension award upon the date her eighteenth 
birthday was improper and the appeal is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


